 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.1 Filed 02/24/21 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

VANESSA HOTOPH,

      Plaintiff,                              DEMAND FOR JURY TRIAL
                                              Case No: 21 -
                                              Honorable:
vs.

MVC CLINICAL PRACTICE-MI PC,
A Michigan professional corporation,
d/b/a METRO VEIN CENTERS,
A and G Aesthetics PLLC, a
Michigan professional limited liability
Company, d/b/a METRO VEIN CENTERS,
MVC MSO LLC, a Delaware corporation,
And ALBARON PARTNERS LP,
A New York Limited Partnership,

      Defendant.

Gregory A. Jones (P75318)
GASIOREK, MORGAN, GRECO,
McCAULEY & KOTZIAN, P.C.
30500 Northwestern Hwy, Ste 425
Farmington Hills, MI 48334
P: (248) 865-0001
F: (248) 865-0002
gjones@gmgmklaw.com
rdonegan@gmgmklaw.com


                   COMPLAINT AND JURY DEMAND
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.2 Filed 02/24/21 Page 2 of 19




      NOW COMES, Plaintiff, VANESSA HOTOPH, by and through her

attorneys, GASIOREK, MORGAN, GRECO, McCAULEY & KOTZIAN, P.C.,

and for her complaint against Defendants, MVC CLINICAL PRACTICE-MI

PC; A and G AESTHETICS, PLLC; MVC MSO, LLC; and ALBARON

PARTNERS, LP (collectively, “METRO VEIN CENTERS”) hereby submits

the following:

      1.    This complaint arises out of the wrongful termination of Plaintiff’s

employment with Defendant in violation of the anti-retaliation provisions of

the False Claims Act, 31 U.S.C. § 3730(h), the Michigan Whistleblower’s

Protection Act, M.C.L. § 15.361 et seq., and in violation of established public

policy in Michigan, after Plaintiff raised concerns that Defendant’s employees

were intentionally misreading diagnostic studies in order to justify

unnecessary procedures, thereby defrauding patients, private health

insurance companies, and the State and Federal government.

                                  PARTIES

      2.    Plaintiff, VANESSA HOTOPH (hereinafter, “HOTOPH”), is an

individual residing in the City of Livonia, County of Wayne, State of Michigan.

      3.    Defendant, MVC CLINICAL PRACTICE-MI PC is a Michigan

Professional Corporation which does business and operates as METRO

VEIN CENERS (hereinafter, “MVC Clinical Practice” or “METRO VEIN


                                       2
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.3 Filed 02/24/21 Page 3 of 19




CENTERS”) with offices and a principal place of business in West

Bloomfield, County of Oakland, State of Michigan.

     4.    Defendant A and G Aesthetics PLLC is a Michigan professional

limited liability corporation which also does business and operates as Metro

Vein Centers (hereinafter, “A and G Aesthetics PLLC” or “METRO VEIN

CENTERS”) with offices and a principal place of business in West

Bloomfield, County of Oakland, State of Michigan.

     5.    Defendant MVC MSO LLC is a Delaware corporation with offices

and a principal place of business in West Bloomfield, County of Oakland,

State of Michigan, where it manages the operations, human resources, and

other functions of Metro Vein Centers and employs individuals who work or

Metro Vein Centers (hereinafter, “MVC MSO” or “METRO VEIN CENTERS”).

     6.    Defendant ALBARON PARTNERS LP (hereinafter “ALBARON”)

is a New York Limited Partnership with offices in Long Island, New York, and

West Bloomfield, County of Oakland, State of Michigan, and it owns and

operates METRO VEIN CENTERS.

                      JURISDICTION AND VENUE

     7.    This Court has subject matter jurisdiction over HOTOPH’S

claims under and pursuant to 28 U.S.C. §1331 (federal question jurisdiction)

and 31 U.S.C. §§ 3730 and 3732(a) (False Claims Act).


                                     3
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.4 Filed 02/24/21 Page 4 of 19




      8.    This Court has supplemental jurisdiction pursuant to 28 U.S.C.

§1367 over HOTOPH’S pendant state claims for violations of the Michigan

Whistleblowers’ Protection Act, M.C.L. § 15.361 et seq., the Michigan Health

Care False Claims Act, M.C.L. § 752.1001 et seq., and the Michigan

Medicaid False Claims Act, M.C.L. § 400.601 et seq.

      9.    Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391(b) as the judicial district wherein a substantial part of the events or

omissions giving rise to HOTOPH’S claims occurred and 31 U.S.C. § 3732(a)

as the judicial district within which Defendants transact business.

                   COMMON FACTUAL ALLEGATIONS

      10.   HOTOPH is a registered vascular technician.

      11.   METRO VEIN CENTERS operate as a clinical practice

specializing in the diagnosis and treatment of varicose veins, spider veins,

and other venous conditions.

      12.   METRO VEIN CENTERS hired HOTOPH as an ultrasound

technician in or around April 2017.

      13.   HOTOPH initially worked part-time out of a clinic in Canton,

Michigan.

      14.   While employed at the Canton, Michigan location, HOTOPH

observed another technician (hereinafter referred to as “TS”) improperly


                                      4
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.5 Filed 02/24/21 Page 5 of 19




conducting ultrasound scans. Specifically, HOTOPH witnessed TS measure

noise on the scan as disease in order to justify unnecessary medical

procedures.

      15.   In or around December 2017 HOTOPH began working full-time

for METRO VEIN CENTERS.

      16.   Recognizing a pattern of concerning practices in diagnostic

studies at METRO VEIN CENTERS, Dr. Max Hutton established a

Compliance and Quality Assurance Team in or about October 2019.

      17.   HOTOPH was appointed to assist the Quality Assurance Team

with the goal of making sure that ultrasounds were not being misread to

justify unnecessary procedures.

      18.   HOTOPH and other members of the Quality Assurance Team

utilized spreadsheets to track performance of METRO VEIN CENTERS’

ultrasound technicians in order to assess whether they were engaging in

inappropriate or unethical behaviors.

      19.   Ultimately, the Quality Assurance Team came to the conclusion

that METRO VEIN CENTERS technologists were routinely measuring noise

or artifact as reflux, and over-measuring diameters in reflux in order to justify

unnecessary medical procedures.




                                        5
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.6 Filed 02/24/21 Page 6 of 19




      20.   In or around January 2020, HOTOPH was promoted to

supervisor for Michigan and Pennsylvania.

      21.   HOTOPH reported to another member of the Quality Assurance

Team, “CK.”

      22.   In March 2020, the Canton location closed due to the COVID-19

pandemic.

      23.   On or about May 4, 2020, HOTOPH returned to work in the West

Bloomfield location.

      24.   Upon returning to work, HOTOPH learned that CK had been told

by METRO VEIN CENTERS Chief Operating Officer, Art Golden

(hereinafter, “GOLDEN”) to put the quality assurance work “on hold” for a

period of time.

      25.   CK and HOTOPH were instead directed to focus their efforts on

performing ultrasound scans.

      26.   Upon information and belief, METRO VEIN CENTERS required

HOTOPH to return to scanning full-time in order to curtail her efforts to

oppose the ongoing fraudulent practices at the clinics.

      27.   In or around June 2020, HOTOPH and the Quality Assurance

Team resumed the review of METRO VEIN CENTERS’ technicians’ scans.




                                     6
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.7 Filed 02/24/21 Page 7 of 19




Their findings confirmed that the unethical and inappropriate behavior had

continued without improvement.

      28.     On or about July 21, 2020, CK sent an e-mail summarizing the

Quality Assurance Team’s findings in performance reviews of METRO VEIN

CENTER ultrasound technicians to GOLDEN, Chief Executive Officer Dimiti

Ivanov (hereinafter, “IVANOV”), Chief Legal Officer Debo Adesina, and Chief

Medical Officer Dr. Mason Mandy.

      29.     In this e-mail, CK raised concerns with ongoing unethical

practices, and specifically noted that ultrasound technicians were inverting

their spectral Doppler while performing ultrasounds, resulting in inaccurate

findings of venous reflux.

      30.     CK attached “Quality Assurance Audit” documentation to support

her concerns.

      31.     Specifically, CK attached a July 21, 2020 “Quality Assurance

Audit” for METRO VEIN CENTERS technician “KC”. She specifically noted

as follows:

              [KC] is not following proper protocol in regards to the
              diagnostic quality of her imaging. The technologist is
              using unethical techniques to demonstrate reflux,
              including; augmenting with her probe, overmeasure
              spectral Doppler tracing to get to or over 500msec,
              and measuring noise on the spectral tracing to
              demonstrate reflux that is not evidence. [KC] reduces
              the scale when imaging the superficial system and
                                        7
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.8 Filed 02/24/21 Page 8 of 19




           this causes above the baseline noise that is being
           measured as reflux.

           All of these techniques cause a patient to receive
           procedures that are not medically necessary. This
           practice is unethical and fraudulent.

           Metro Vein Centers and the physician could be liable
           for prosecution under the CMS guidelines.

           I am informing you that this practice must cease
           immediately.

     32.   CK also attached a July 20, 2020 Quality Assurance Audit for

METRO VEIN CENTER technician “ND,” which stated as follows:

           It appears that if a patient does not have very evident
           venous insufficiency the technologist is using
           unethical techniques to demonstrate reflux,
           including; inverting her spectral Doppler to have
           normal flow show above the baseline and measure
           as reflux, overmeasure spectral Doppler tracing to
           get to or over 500 msec, and measuring noise on the
           spectral tracing to demonstrate reflux that is not
           evident.

           All of these techniques cause a patient to receive
           procedures that are not medically necessary. This
           practice is unethical and fraudulent.

           Metro Vein Centers and the physician could be liable
           for prosecution under the CMS guidelines.

           I am informing you that this practice must cease
           immediately.

     33.   CK also attached her July 20, 2020 “Quality Assurance Audit” for

METRO VEIN CENTERS technician “SM,” and again reiterated as follows:
                                     8
 Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.9 Filed 02/24/21 Page 9 of 19




            [SM] is not following proper protocol in regards to the
            diagnostic quality of her imaging. It appears that if a
            patient does not have very evident venous
            insufficiency the technologist is using unethical
            techniques to demonstrate reflux, including; inverting
            her spectral Doppler to have normal flow show above
            the baseline and measure as reflux, overmeasure
            spectral Doppler tracing to get to or over 500msec,
            and measuring noise on the spectral tracing to
            demonstrate reflux that is not evident.

            All of these techniques cause a patient to receive
            procedures that are not medically necessary. This
            practice is unethical and fraudulent.

            Metro Vein Centers and the physician could be held
            liable for prosecution under the CMS guidelines.

            I am informing you that this practice must cease
            immediately.

      34.   CK was terminated by METRO VEIN CENTERS in a meeting

with IVANOV on July 23, 2020, two days after sending the aforementioned

email.

      35.   After CK was terminated, HOTOPH continued her work as

supervisor and continued Quality Assurance activities.

      36.   As part of her activities, HOTOPH discovered that METRO VEIN

CENTERS technicians had been inappropriately instructed not to rule out

deep vein thrombosis (“DVT”) for follow up examinations, and to only look

for findings that required treatment.



                                        9
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.10 Filed 02/24/21 Page 10 of 19




      37.      HOTOPH directed the technicians to cease this practice because

the failure to rule out DVT before augmenting the leg could cause injury to

the patient.

      38.      In or around August 2020, GOLDEN requested that all the

technicians and physicians visit a METRO VEIN CENTERS clinic in New

York to see how they do things there.

      39.      HOTOPH objected and told GOLDEN that she had seen the

scans from the New York technicians as part of her work with the Quality

Assurance Team, and that their work product was inferior and unethical.

      40.      HOTOPH further expressed to GOLDEN that she felt as though

by objecting she was putting a target on her back. When asked why she felt

that way, she reminded GOLDEN that anyone who speaks out at METRO

VEIN CLINICS ends up terminated. At that time, HOTOPH was the last

remaining employee at METRO VEIN CLINICS who worked on the Quality

Assurance Team.

      41.      On or about August 26, 2020, HOTOPH filed a report with the

United States Department of Health and Human Services, Office of the

Inspector General, citing METRO VEIN CENTERS unethical practices,

including, but not limited to routinely taking inaccurate measurements,




                                       10
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.11 Filed 02/24/21 Page 11 of 19




improperly reading noise as disease, and inverting images in order to justify

unnecessary medical procedures.

      42.   On or about November 25, 2020, METRO VEIN CENTERS

terminated HOTOPH’s employment.

                                COUNT I
        Unlawful Retaliation in Violation of the False Claims Act
                          Against all Defendants

      43.   HOTOPH re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.

      44.   While employed with METRO VEIN CENTERS, HOTOPH

objected to and attempted to stop METRO VEIN CENTERS from knowingly

presenting false or fraudulent claims by their technicians engaging in

unethical practices designed to cause patients to receive unnecessary

procedures.

      45.   The practices to which HOTOPH objected in fact lead patients of

METRO VEIN CENTERS to receive fraudulent and unnecessary medical

procedures.

      46.   Some of these fraudulent and unnecessary medical procedures

performed by METRO VEIN CENTERS were in fact presented for




                                     11
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.12 Filed 02/24/21 Page 12 of 19




reimbursement to the United States Government through the Centers for

Medicare & Medicaid Services (“CMS”).

     47.   31 U.S.C. § 3729 provides, in relevant part:

           Any person who (A) knowingly presents, or causes to be
           presented, a false or fraudulent claim for payment or approval;
           [or] (B) knowingly makes, uses, or causes to be made or used, a
           false record or statement material to a false or fraudulent claim…
           is liable to the United States Government for a civil penalty of not
           less than $5,000.0 and not more than $10,000.00… plus 3 times
           the amount of damages which the Government sustains because
           of the act of that person.

     48.   By opposing METRO VEIN CENTERS’ unethical and fraudulent

practices, described above, HOTOPH engaged in efforts to stop METRO

VEIN CENTERS’ violations of the False Claims Act, 31 U.S.C. § 3729 et seq.

     49.   METRO VEIN CENTERS terminated HOTOPH’s employment in

retaliation for her efforts to stop METRO VEIN CENTERS’ violations of the

False Claims Act, supra.

     50.   31 U.S.C. § 3730(h) provides as follows:

           Any employee, contractor, or agent shall be entitled
           to all relief necessary to make that employee,
           contractor, or agent whole, if that employee,
           contractor, or agent is discharged, demoted,
           suspended, threatened, harassed, or in any other
           manner discriminated against in the terms and
           conditions of employment because of lawful acts
           done by the employee, contractor, agent or
           associated others in furtherance of an action under
           this section or other efforts to stop 1 or more
           violations of this subchapter.
                                     12
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.13 Filed 02/24/21 Page 13 of 19




      51.    As a direct and proximate result of METRO VEIN CENTERS’

retaliatory and unlawful discrimination, HOTOPH incurred damages,

including but not limited to a loss of compensation, loss of fringe benefits,

embarrassment, humiliation, betrayal and emotional distress, and other

incidental and consequential losses.

                                  COUNT II
            Violation of Michigan Whistleblower’s Protection Act
                            Against all Defendants

      52.    HOTOPH re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.

      53.    MVC Clinical Practice, A and G Aesthetics, MVC MSO, and

ALBARON are “employers” as that term is defined by the Whistleblower’s

Protection Act (hereinafter, “WPA”).

      54.    The U.S. Department of Health and Human Services Office of

the Inspector General is a public body within the meaning of the WPA.

      55.    HOTOPH was at all relevant times an individual employee within

the meaning of the WPA.

      56.    During her employment with METRO VEIN CENTERS, as

alleged above, HOTOPH objected to unethical and illegal fraudulent

diagnostic and billing practices performed by METRO VEIN CENTERS.
                                       13
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.14 Filed 02/24/21 Page 14 of 19




      57.   These illegal practices were in violation of multiple state and

federal laws, including but not limited to:

            a. The False Claims Act, 31 U.S.C. § 3729 et seq.;

            b. Michigan’s Prohibition on Common Law Fraud, M.C.L §

               750.280;

            c. The Michigan Public Health Code, M.C.L. §333.2894;

            d. The Michigan Consumer Protection Act, M.C.L. §445.901 et

               seq.;

            e. The Michigan Health Care False Claims Act, M.C.L.

               §752.1001 et seq.; and

            f. The Michigan Medicaid False Claims Act, M.C.L. §400.601 et

               seq.

      58.   On or about August 26, 2020, HOTOPH reported METRO VEIN

CENTERS violation of law to the United States Department of Health and

Human Services, Office of the Inspector General.

      59.   The WPA prohibits employers from discharging or otherwise

discriminating against an employee because that employee has reported or

is about to report a violation or suspected violation of law to a member of a

public body.




                                       14
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.15 Filed 02/24/21 Page 15 of 19




      60.   Defendants METRO VEIN CENTERS decision to terminate

HOTOPH’s employment was motivated, in whole or in part, by retaliatory

animus resulting from HOTOPH’s actions of reporting and/or being about to

report the violations of law described above to a member of a public body in

violation of the WPA.

      61.   Defendants actions in violating HOTOPH’s rights under the WPA

were intentional.

      62.   As a direct and proximate result of Defendants’ wrongdoing,

HOTOPH has suffered damages including but not limited to loss of earnings,

loss of earning capacity, past and future lost earnings, the value of fringe and

retirement benefits, lost job and career opportunities, damage to her good

name and reputation in the community, mental and emotional distress,

humiliation and embarrassment, loss of enjoyment of the ordinary pleasures

of everyday life, and the loss of the ability to pursue employment of choice.

                              COUNT III
       Wrongful Discharge in Violation of Michigan Public Policy
                        Against all Defendants

      63.   HOTOPH re-alleges and incorporates by reference the

preceding paragraphs of her Complaint as though more specifically restated

and set forth herein.




                                      15
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.16 Filed 02/24/21 Page 16 of 19




      64.   During the course of her employment with Defendants, HOTOPH

refused to acquiesce in violations of law, and directly objected to METRO

VEIN CENTERS’ fraudulent and illegal practices to METRO VEIN

CENTERS’ executives and upper management.

      65.   In objecting to METRO VEIN CENTERS’ technicians unethical

and unlawful diagnostic practices, HOTOPH communicated to METRO VEIN

CENTERS that she would not participate or engage in activities that were

fraudulent or illegal.

      66.   METRO VEIN CENTERS’ decision to terminate HOTOPH’s

employment violates the clearly established public policy of the State of

Michigan and constitutes a wrongful discharge.

      67.   As a direct and proximate result of Defendants’ wrongdoing,

HOTOPH has suffered damages including but not limited to loss of earnings,

loss of earning capacity, past and future lost earnings, the value of fringe and

retirement benefits, lost job and career opportunities, damage to her good

name and reputation in the community, mental and emotional distress,

humiliation and embarrassment, loss of enjoyment of the ordinary pleasures

of everyday life, and the loss of the ability to pursue employment of choice.

                           RELIEF REQUESTED




                                      16
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.17 Filed 02/24/21 Page 17 of 19




     WHEREFORE, Plaintiff, VANESSA HOTOPH, demands judgment

against each of the Defendants as follows:

     A.    Plaintiff prays that the Court exercise its equitable power under

           the WPA and the False Claims Act and immediately reinstate her

           to her previous position;

     B.    Award Plaintiff all lost wages and restore all fringe benefits, past

           (backpay) and future (frontpay), that she has or will suffer;

     C.    Award Plaintiff compensatory damages for the mental anguish

           and emotional distress that she has suffered, in addition to the

           harm that Defendants have inflicted upon Plaintiff’s reputation

           and future employability;

     D.    Award Plaintiff exemplary damages;

     E.    Award Plaintiff’s reasonable attorney fees, costs and interest;

           and

     F.    Award such other relief as this Court deems just and proper.




                                       17
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.18 Filed 02/24/21 Page 18 of 19




                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   McCAULEY & KOTZIAN, P.C.,



                                   __________________________
                                   Greg Jones (P75318)
                                   Attorneys for Plaintiff
                                   30500 Northwestern Hwy, Ste 425
                                   Farmington Hills, MI 48334
                                   248-865-0001

Date: February 24, 2021




                                    18
Case 4:21-cv-10421-MFL-DRG ECF No. 1, PageID.19 Filed 02/24/21 Page 19 of 19




                     DEMAND FOR TRIAL BY JURY

     Plaintiff   VANESSA    HOTOPH,      by   her   attorneys   GASIOREK,

MORGAN, GRECO, McCAULEY & KOTZIAN, P.C., demands a trial by jury.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   McCAULEY & KOTZIAN, P.C.,



                                   __________________________
                                   Greg Jones (P75318)
                                   Attorneys for Plaintiff
                                   30500 Northwestern Hwy, Ste 425
                                   Farmington Hills, MI 48334
                                   248-865-0001

Date: February 24, 2021




                                    19
